MEMORANDUM **
Ana E. Rodriguez Gutierrez, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to *634reconsider its order denying her application for cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reconsider, see Oh v. Gonzales, 406 F.3d 611, 612 (9th Cir.2005), and we deny the petition for review.
The BIA did not abuse its discretion in denying petitioner’s motion to reconsider as untimely because petitioner filed the motion nearly eighteen months after the BIA’s underlying decision. See 8 C.F.R. § 1003.2(b)(2) (stating that a motion to reconsider must be filed with the Board within 30 days after the mailing of the Board’s decision).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.